Citation Nr: 1016914	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  03-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disorder.

2.  Entitlement to service connection for left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1967 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2006 decision, the Board affirmed the RO's denial 
of the benefits on appeal.  The Veteran filed a Motion for 
Reconsideration of his claim by the Board, which the Board 
denied in an August 2006 letter.  The Veteran appealed the 
Board's March 2006 decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In October 2008, the 
CAVC issued a Memorandum Decision that vacated and remanded 
the portion of the Board's March 2006 decision relating to 
the Veteran's claims for service connection for his shoulder 
disorders.  Specifically, the CAVC found that the Board had 
erred in failing to discuss whether the Veteran's lay 
statements could be considered competent medical evidence, 
and also in rejecting his lay statements merely because they 
were not corroborated by medical evidence of record. 

Thus, the competency and credibility of the Veteran's lay 
statements has been discussed below in accordance with the 
CAVC's Decision.


FINDINGS OF FACT

The competent and probative, e.g., credible, evidence of 
record preponderates against a finding that the Veteran's 
bilateral shoulder disorders are related to active service, 
nor was arthritis manifested during service or within one 
year after his separation from active service.




CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disorder was not incurred in 
or aggravated by any event or incident in service, and may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2009).

2.  The Veteran's left shoulder disorder was not incurred in 
or aggravated by any event or incident in service, and may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In August 2002, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  

The Board acknowledges that the content of the August 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the September 2002 rating decision, December 2002 
SOC, and June 2003, November 2004, and July 2005 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  In addition, the Veteran has demonstrated 
through submission of statements and additional evidence that 
he was aware of the type of evidence required to substantiate 
his claim.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and his attorney had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Additionally, the Veteran 
has not identified any evidence which he would have submitted 
if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records, treatment records from the Corpus 
Christi VA Medical Center (VAMC), and private treatment 
records.  Also, the Veteran was afforded a VA examination in 
September 2003.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that he has current 
bilateral shoulder disorders due to an automobile accident 
that occurred during active service.  Specifically, in his 
October 2002 Notice of Disagreement, the Veteran states that 
in September 1967, he was in an automobile with two 
colleagues when they were struck by a drunk driver who ran a 
red light.  Witnesses reported that the drunk driver was 

going approximately 90 miles per hour when he struck the car 
in which the Veteran was riding.  He was taken to Wilford 
Hall Hospital on Lackland Air Force Base for treatment.  He 
asserts that both of his shoulders were injured in the 
accident, but that his right shoulder in particular was badly 
bruised.  Moreover, the Veteran states that he developed a 
chronic disorder in his shoulders due to the accident.  

The Veteran's service treatment records confirm that he was 
involved in a motor vehicle accident in September 1967, 
during which he struck his right shoulder and chest and 
complained of pain.  Superficial abrasions on the right 
shoulder were noted, and X-ray films of the right shoulder 
were unremarkable.  The January 1971 separation examination 
report indicated that evaluation of the upper extremities was 
normal.  

Following separation from service, an August 1971 VA 
examination report shows a normal musculoskeletal evaluation, 
with no complaints of shoulder problems.

The Veteran first reported shoulder pain in July 2000, more 
than 29 years after service.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  He sought treatment with Dr. S.A.A., who assessed 
arthritis and prescribed Ibuprofen.  

Dr. S.A.A. ordered an MRI of the shoulders in February 2003, 
which revealed a partial tear of the supraspinatus tendon 
with a small distal segment complete tear without evidence of 
muscle retraction, and degenerative changes of the 
acromioclavicular joint with inferior spurring which could 
cause impingement on the right.  On the left, there was a 
partial tear of the undersurface of the supraspinatus tendon 
with a short complete tear of the distal supraspinatus tendon 
at its insertion with the greater tuberosity.  

Later that month, Dr. S.A.A. wrote a letter stating that the 
Veteran had told him that he was involved in a motor vehicle 
accident in 1967 while he was in the military.  Currently the 
Veteran complained of pain to both shoulders and had 
limitation of motion.  The MRI of the right shoulder 
indicated a partial tear of the rotator cuff with impingement 
which explained his symptoms.  In the doctor's opinion, this 
could be the result of the above-mentioned accident.  Dr. 
S.A.A. stated the symptoms would be relieved with surgery.  

In July 2003, the Veteran had a consultation at the VAMC.  He 
reported that he had experienced off and on bilateral 
shoulder pain since the in-service motor vehicle accident, 
particularly on the right side.  Symptoms had worsened over 
the last several years, and he now had difficulty with 
overhead activities or repetitive flexion and extension 
involving either upper extremity.  On physical examination, 
the Veteran had full range of motion in both shoulders with 
pain on the extremes of forward elevation and abduction.  
Impingement signs were positive.  X-rays demonstrated large 
inferior distal clavicle spurs, and an MRI showed a full 
thickness supraspinatus tear of the right shoulder and a 
partial thickness tear of the left supraspinatus.  The doctor 
assessed long-standing impingement syndrome of the bilateral 
shoulders with a full thickness right rotator cuff tear and 
partial thickness left rotator cuff tear.  The doctor 
recommended surgery.

In September 2003, the Veteran was afforded a VA examination.  
He reported that he continued to have pain in both shoulders 
after discharge from the military, and treated himself with 
over-the-counter Aspirin.  He had been employed with the U.S. 
Postal Service from 1971 to 2002 and then retired.  His job 
duties had involved boxing mail, carrying mail, and sorting 
mail for over 30 years.  He said he had initially treated 
with Dr. S.A.A. in 1994 and took non-steroidal inflammatories 
for his right (greater than left) shoulder discomfort and 
pain.  This year, he had sought treatment at the Corpus 
Christi VAMC, and surgery had been recommended based on MRI 
findings.  Currently, the Veteran reported daily bilaterally 
shoulder pain aggravated by functional activities of daily 
living, especially lifting, pushing, and pulling.  He took 
Motrin for pain, and denied any other form of treatment.  
Range of motion tests were conducted.  The examiner found 
hypertrophic changes in both acromioclavicular joints, with 
no other significant bony abnormality.  The physical findings 
were consistent with impingement syndrome. 




At the conclusion of the examination, the examiner diagnosed 
left shoulder impingement with rotator cuff arthropathy and 
right shoulder impingement with a partial tear of the 
supraspinatus tendon with a small distal segment complete 
tear.  The examiner concluded that the examination showed 
incomplete evidence supporting chronic bilateral shoulder 
problems during active duty, and with one chronologically 
concurrent record supporting a right posterior shoulder 
abrasion, the examiner stated the Veteran's current injury 
was not secondary to the motor vehicle accident during active 
service, nor was the accident relevant to his current 
condition.  Moreover, the examiner stated that the Veteran's 
previous occupation as a postal worker strongly correlates 
with the bilateralism of the present shoulder condition, 
because his job involved carrying, sorting, and lifting mail 
for 30 years.  Thus, the examiner believed the Veteran's 
condition reflected occupationally induced cumulative trauma.    

VAMC treatment notes indicate that the Veteran continued to 
treat the shoulders with pain medication and was considering 
surgery, although there is no indication that he has yet 
undergone surgery.  

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence weighs against a finding of a 
causal connection between the Veteran's current shoulder 
disorders and active service.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
arthritis was manifested during the applicable one-year 
presumptive period after separation from active duty.  

Next, the Board has considered the competent medical opinions 
in the claims file regarding the existence of a nexus between 
the Veteran's current shoulder disorders and his active 
service.  Namely, there are two contrasting opinions - the 
February 2003 letter of Dr. S.A.A. and the September 2003 VA 
examiner's opinion.  


In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
 
In this case, the Board finds the opinion of the September 
2003 VA examiner to be more probative than that of Dr. S.A.A.  
The September 2003 VA examiner provided the bases for his 
opinion, citing to medical records concurrent with the 1967 
accident, to the Veteran's post-separation job duties as a 
postal worker, and to the history of his treatment after 
separation from service.  By contrast, Dr. S.A.A. notes the 
occurrence of the 1967 motor vehicle accident and then states 
that the current shoulder disorders "could be" related to 
the accident, without providing any further explanation as to 
why that may be so.  By regulation, and under numerous 
judicial precedents, service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from a 
disability was deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
service "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative).  Considering the governing 
regulation and the holdings by the Court of Appeals, the 
Board concludes that Dr. S.A.A.'s opinion is conclusory and 
speculative in nature, as opposed to the thorough and 
definitive opinion rendered by the September 2003 VA 
examiner.

Finally, continuity of any shoulder disorders from active 
service to the present has not been established.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current shoulder pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's shoulder pain is found to 
be capable of lay observation, and thus his statements 
constitute competent evidence.  For example, the Board has 
considered the Veteran's February 2003 VA Form 9 wherein he 
states that he has experienced shoulder pain since the 1967 
motor vehicle accident, as well as other statements to the 
effect that he has had pain since the in-service accident.  
The Board must now consider the credibility of such evidence.  
The STRs document the 1967 motor vehicle accident and 
consequent superficial abrasions on the right shoulder.  
However, there is no documentation of left shoulder problems, 
X-ray films of the right shoulder were unremarkable, and the 
January 1971 separation examination report indicated that 
evaluation of the upper extremities was normal.  Following 
service, there was no documentation of complaints or 
treatment for shoulder pain until 2000, nearly 30 years after 
separation from service.  

Although he is clearly sincere in his beliefs, in light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for nearly 30 years following his release from 
active duty is more probative than his current recollection 
as to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Moreover, the competent 
medical evidence weighs against a finding that there is a 
connection between the 1967 accident and the Veteran's 
current bilateral shoulder problems.  Accordingly, continuity 
of symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for his 
current shoulder disorders, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.




ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.  



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


